      3:21-cv-02104-MGL            Date Filed 07/14/21   Entry Number 1-1      Page 1 of 8




                                                                                                     ELECTRONICALLY FILED - 2021 Jun 07 10:25 AM - RICHLAND - COMMON PLEAS - CASE#2021CP4002762
«CasesCasesCase_ID»


STATE OF SOUTH CAROLINA                        )   IN THE COURT OF COMMON PLEAS
                                               )       FIFTH JUDICIAL CIRCUIT
COUNTY OF RICHLAND                             )       CASE NO. 2021-CP-

Veronica Townsend,                             )
                                               )
                      Plaintiff,               )
                                               )
                      v.                       )          SUMMONS
                                               )
Columbia Sussex Corporation,                   )
                                               )
                      Defendant.               )
                                               )

TO:    DEFENDANT ABOVE-NAMED:

       YOU ARE HEREBY SUMMONED and required to answer the Complaint in this

action, a copy of which is herewith served upon you, and to serve a copy of your Answer to said

Complaint on the subscriber at 205 N. Irby Street, Florence, South Carolina, within thirty (30)

days from the service hereof, exclusive of the date of such service; and if you fail to answer the

Complaint within the time aforesaid, judgment by default will be rendered against you for the

relief demanded in the Complaint.

                                               BARTH, BALLENGER & LEWIS, LLP


                                         By:   s/Kevin M. Barth            ___
                                               Kevin M. BARTH, SC BAR #559
                                               ATTORNEY FOR PLAINTIFF
                                               POST OFFICE BOX 107
                                               FLORENCE, SOUTH CAROLINA 29503
                                               (843) 662-6301
                                               kbarth@bbllawsc.com
Florence, South Carolina
June 7, 2021
     3:21-cv-02104-MGL              Date Filed 07/14/21    Entry Number 1-1      Page 2 of 8




                                                                                                       ELECTRONICALLY FILED - 2021 Jun 07 10:25 AM - RICHLAND - COMMON PLEAS - CASE#2021CP4002762
«CasesCasesCase_ID»


STATE OF SOUTH CAROLINA                        )   IN THE COURT OF COMMON PLEAS
                                               )       FIFTH JUDICIAL CIRCUIT
COUNTY OF RICHLAND                             )       CASE NO. 2021-CP

Veronica Townsend,                             )
                                               )
                       Plaintiff,              )
                                               )                COMPLAINT
                       v.                      )          (JURY TRIAL DEMANDED)
                                               )
Columbia Sussex Corporation                    )
                                               )
                       Defendant.              )
                                               )

       The Plaintiff, complaining of the Defendant herein, would respectfully allege and show

unto this Honorable Court as follows:

       1.      That the Plaintiff is a citizen and resident of the County of Florence, State of

South Carolina.

       2.      That, upon information and belief, Defendant is a corporation and/or business

entity organized and existing under the laws of one of the States in the United States other than

the State of South Carolina and who does business and derives significant income in the County

of Richland, State of South Carolina, under the trade name Marriott Hotel. At all times relevant

hereto, Defendant was acting by and through its employees, agents and/or servants acting within

the course and scope of their employment and under the direct supervision of Defendant.

       3.      That, upon information and belief, Venue is proper in the County of Richland,

State of South Carolina because Defendant conducts business in the County of Richland, State of

South Carolina and the events, acts and/or omissions giving rise to the Plaintiff’s causes of action

occurred in the County of Richland, State of South Carolina. Likewise, that the Plaintiff is

informed and believes that jurisdiction is proper in this Court.
      3:21-cv-02104-MGL          Date Filed 07/14/21       Entry Number 1-1     Page 3 of 8




                                                                                                      ELECTRONICALLY FILED - 2021 Jun 07 10:25 AM - RICHLAND - COMMON PLEAS - CASE#2021CP4002762
«CasesCasesCase_ID»


        4.      That on or about August 14, 2018, Plaintiff was taking a shower in her hotel

room, at which time she heard a noise above her head. As she turned toward the sound, a flap on

the ceiling fell towards her head causing her to jump out of the shower and twisting her back.

        5.      That as a result of the Plaintiff’s having to jump out of the way to avoid the flap

hitting her head, she injured her back. Plaintiff immediately reported this incident to the hotel

management, at which time a maintenance person was sent to the bathroom to repair the

defective and dangerous condition.

        6.      That the ceiling flap was in such a location and position that it was inconspicuous

to the Plaintiff, but dangerous. Apparently, the hotel employee who last worked on that ceiling

flap had not properly secured it back to the ceiling, causing it to fall.

        7.      That while in Defendant’s hotel and shower, the Plaintiff at all times exercised

due care.

        8.      That at all times relevant hereto, Defendant acted by and through its agents,

employees and/or servants, who were all acting within the course and scope of their employment

and agency.

        9.      That Defendant, by and through its agents, employees and/or servants, either

failed to properly secure the ceiling flap to the ceiling, or either knew or in the exercise of

reasonable care should have known of the improper securing of that flap and the danger it would

cause by falling on a resident of that hotel room.

        10.     That Defendant either knew or should have known that the insecure ceiling flap

would be hazardous to the hotel’s patrons, including the Plaintiff herein.

        11.     That the injuries and damages suffered by the Plaintiff as described herein were

the direct, foreseeable, and proximate result of the negligent, careless, willful, wanton, reckless

and grossly negligent acts and/or omissions of Defendant, acting by and through its employees,
      3:21-cv-02104-MGL          Date Filed 07/14/21      Entry Number 1-1       Page 4 of 8




                                                                                                       ELECTRONICALLY FILED - 2021 Jun 07 10:25 AM - RICHLAND - COMMON PLEAS - CASE#2021CP4002762
«CasesCasesCase_ID»


agents, or servants, who breached their duty to Plaintiff, in one or more of the following

particulars:

        A.     In failing and neglecting to maintain the ceiling and shower in a condition
        that was safe for invitees, such as the Plaintiff, properly and lawfully within the
        premises;

        B.    In failing and neglecting to properly secure the ceiling flap after
        Defendant knew or should have known of its condition and its dangerousness;

        C.      In failing to erect or post warning signs or otherwise give notice to the
        Plaintiff of the dangerous condition in the hotel shower;

        D.    In failing and neglecting to supervise the work being performed by the
        Defendant’s maintenance crew;

        E.     In failing to discover that the ceiling flap in Plaintiff’s bathroom ceiling
        was not properly secured and was therefore subject to falling at any time;

        F.     In failing to exercise the duty of care to discover dangers/risks and to take
        safety precautions to warn of or eliminate unreasonable risks and to not create
        same;

        G.     In failing to exercise that degree of care and caution that a reasonably
        prudent business owner would have exercised under the circumstances;

        H.       In such other particulars as discovery and the evidence at trial may show.

Any or all of which were the direct and proximate cause of the injuries and damages suffered by

the Plaintiff.

        12.      That as a direct and proximate cause of the negligence, willfulness, wantonness,

recklessness and gross negligence on the part of Defendant, the Plaintiff fell violently to the

floor; that the Plaintiff was greatly and severely injured in or about her person, to specifically

include, but not limited to, her back; that the Plaintiff was rendered sick, sore, disabled, bruised

and shocked thereby and continues so to be; that all of such injuries have caused the Plaintiff

extreme and excruciating pain continuously to this date and the Plaintiff will continue to suffer
     3:21-cv-02104-MGL          Date Filed 07/14/21      Entry Number 1-1       Page 5 of 8




                                                                                                      ELECTRONICALLY FILED - 2021 Jun 07 10:25 AM - RICHLAND - COMMON PLEAS - CASE#2021CP4002762
«CasesCasesCase_ID»


such pain in the future; that as a direct and proximate result of the negligence as aforementioned,

the Plaintiff suffered severe bruises and contusions and great pain and suffering.

       13.     That as a direct and proximate cause of said negligence, willfulness, wantonness,

recklessness and gross negligence on the part of Defendant:

       A.      The Plaintiff was confined to the care and treatment of skilled
       practitioners of the healing arts and nurses;

       B.      The Plaintiff is presently being treated by such persons and will continue
       to receive treatment from them in the future;

       C.     The Plaintiff has expended large sums of money for such treatment and
       will be obligated to expend even more money in the future for such care and
       treatment;

       D.      The Plaintiff was hindered and prevented and, in the future, will be
       hindered and prevented from transacting and attending to the Plaintiff’s necessary
       and lawful affairs since the date of the injury and lost and was deprived of gains,
       profits, salaries, pleasures and advantages and earning capacity and ability which
       the Plaintiff would have otherwise derived and acquired had it not been for the
       accident;

       E.      The Plaintiff was in the past, at present and will in the future, be put to
       great expense for medicine, drugs and medical attention;

       F.     The Plaintiff has expended large sums of money in the past and present for
       transportation to and from the doctor's office and will continue to have such
       expenses in the future and has been permanently impaired as a result of the
       accident.

       14.     That as a direct and proximate result of the foregoing acts by Defendant, the

Plaintiff has suffered actual damages and is demanding a judgment against the Defendant in a

sum sufficient to compensate her for those damages.

       15.     That the Plaintiff is informed and believes that she is also entitled to an award of

punitive damages as a result of Defendant’s gross negligence, and willful and reckless conduct.

       WHEREFORE, the Plaintiff respectfully prays for judgment against Defendant for an

award of actual damages in an amount sufficient to compensate the Plaintiff for the actual
      3:21-cv-02104-MGL       Date Filed 07/14/21     Entry Number 1-1       Page 6 of 8




                                                                                                  ELECTRONICALLY FILED - 2021 Jun 07 10:25 AM - RICHLAND - COMMON PLEAS - CASE#2021CP4002762
«CasesCasesCase_ID»


damages sustained, plus an award of punitive damages in an appropriate sum and for the costs of

this action.



                                           BARTH, BALLENGER & LEWIS, LLP


                                     By:    s/Kevin M. Barth           ___
                                           KEVIN M. BARTH, SC BAR #559
                                           ATTORNEY FOR PLAINTIFF
                                           POST OFFICE BOX 107
                                           FLORENCE, SOUTH CAROLINA 29503
                                           (843) 662-6301
                                           kbarth@bbllawsc.com

Florence, South Carolina

June 7, 2021
        3:21-cv-02104-MGL    Date Filed 07/14/21   Entry Number 1-1   Page 7 of 8




                                                                                       ELECTRONICALLY FILED - 2021 Jul 07 1:41 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4002762
14766


STATE OF SOUTH CAROLINA                  )      IN THE COURT OF COMMON PLEAS
                                         )       FIFTH JUDICIAL CIRCUIT
COUNTY OF RICHLAND                       )       CASE NO. 21-CP-40-2762

Veronica Townsend             )
                              )
               Plaintiff,     )
                              )
               v.             )                         PROOF OF SERVICE
                              )
Columbia Sussex Corporation, )
                              )
               Defendant.     )
______________________________)

         I hereby certify that the Summons and Complaint regarding

the above captioned matter was placed in the United States Mail,

with      proper   postage     affixed       thereto,    Certified    Mail,   Return

Receipt, on the 8th day of June, 2021; that the Summons and

Complaint was received by the registered agent for the Defendant

on June 14, 2021 as appears by the "Return Receipt" attached

hereto and incorporated herein by reference.



                                         s/Kevin M. Barth
                                         KEVIN M. BARTH
                                         ATTORNEY FOR PLAINTIFF
                                         POST OFFICE BOX 107
                                         FLORENCE, SOUTH CAROLINA 29503
                                         (843) 662-6301

Florence, South Carolina

July 7, 2021
                      ELECTRONICALLY FILED - 2021 Jul 07 1:41 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4002762
Page 8 of 8
Entry Number 1-1
Date Filed 07/14/21
3:21-cv-02104-MGL
